DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-9, 11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claim 1, lines 7 and 13, is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitations in lines 7 and 13 will be interpreted as –a fixed cylindrically-shaped structure—and –conically-shaped--.
The term "approximately" in claim 9, lines 12 and 14, is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be or examination purposes, the limitations in lines 12 and 14 will be interpreted as –a fixed cylindrically-shaped structure—and –conically-shaped--.
Claims 3, 6-8, 11, and 14-16 are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5735798, hereinafter Shinohara.
Regarding claim 1, Shinohara discloses a finger cuff assembly (Fig. 12, finger cuff 62) attachable to a patient’s finger (abstract) to be used in measuring the patient’s blood pressure by a blood pressure management system (abstract, Col. 6 lines 15-25), the finger cuff assembly comprising: a plethysmograph including a light emitting diode (LED) and a photodiode (PD) to form an LED-PD pair (light emitting element 130 and photosensor 132) used to generate a plethysmograph signal to measure the patient’s blood pressure by the blood pressure management system (Col. 6, lines 10-25); an outer ring (casing 112), wherein the outer ring is a fixed approximately cylindrically-shaped structure (Fig. 6) formed from a rigid material (Col. 5, lines 41-44); and a bladder contained within the outer ring (Fig. 6, bladder 98, Col. 5 lines 55-58), the bladder including an inflatable inner portion (Col. 5 lines 45-49) and a finger cavity (Fig. 12, Col. 6 lines 15-17), wherein the patient’s finger with the plethysmograph are received within and surrounded by the finger cavity of the bladder (Fig. 12, Col. 6 lines 15-17), wherein the inflatable inner portion applies pneumatic pressure to a pressurized area of the patient’s finger (Col. 
Regarding claim 3, Shinohara discloses the finger cuff assembly of claim 1, wherein a length of the pressurized area is variable based on the size of the patient’s finger (Fig. 12, bladder applies pressure by encircling finger and inflating/deflating to appropriate pressure, and inherently the form of the inflatable bladder is determined by the object it encircles and applies pressure to).
Regarding claim 6, Shinohara discloses the finger cuff assembly of claim 1, wherein the inflatable inner portion includes a flexible and non-elastic material (Col. 5 lines 32-34, bladder 98 is polyurethane, elasticity of a material is its resistance to plastic deformation and the proportion of stress to strain, and can be measured by the material’s Young’s Modulus. According to https://www.efunda.com/Materials/polymers/properties/polymer_datasheet.cfm?MajorID=PU&MinorID=1, polyurethane has a Young’s modulus of 69-690 MPa).
Regarding claim 9, Shinohara discloses a method to measure a patient’s blood pressure by a blood pressure measurement system utilizing a finger cuff assembly (abstract, Col. 6 lines 15-25, Fig. 12, finger cuff 62), the finger cuff assembly comprising an outer ring (casing 112), a plethysmograph having a light emitting diode (LED) and a photodiode (PD) to form an LED-PD pair (light emitting element 130 and photosensor 132), a bladder contained within the outer ring (Fig. 6, bladder 98, Col. 5 lines 55-58), the bladder including an inflatable inner portion (Col. 5 lines 45-49) and a finger cavity (Fig. 12, Col. 6 lines 15-17), the method comprising: placing the plethysmograph on a patient’s finger such that the LED-
Regarding claim 11, Shinohara discloses the method of claim 9, wherein a length of the pressurized area is variable based on the size of the patient’s finger (Fig. 12, bladder applies pressure by encircling finger and inflating/deflating to appropriate pressure, and inherently the form of the inflatable bladder is determined by the object it encircles and applies pressure to).
Regarding claim 14, Shinohara discloses the method of claim 9, wherein the inflatable inner portion includes a flexible and non-elastic material (Col. 5 lines 32-34, bladder 98 is polyurethane, elasticity of a material is its resistance to plastic deformation and the proportion of stress to strain, and can be measured by the material’s Young’s Modulus. According to https://www.efunda.com/Materials/polymers/properties/polymer_datasheet.cfm?MajorID=PU&MinorID=1, polyurethane has a Young’s modulus of 69-690 MPa).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of EP 0260807, hereinafter Boehmer.
	Regarding claim 7, Shinohara discloses the finger cuff assembly of claim 1, but does not teach wherein the plethysmograph includes opaque and elastic material.
	However, Boehmer teaches a finger cuff assembly (Col. 1 lines 47-51) comprising a plethysmograph (Col. 1 line 51- Col. 2 line 10) wherein the plethysmograph includes opaque and elastic material (Col. 2 lines 30-34 and 49-52, elasticity of a material is its resistance to plastic deformation and the proportion of stress to strain, and can be measured by the material’s Young’s Modulus. According to
https://www.engineeringtoolbox.com/young-modulus-d_417.html, copper has a Young’s modulus of
117 GPa and aluminum has a Young’s modulus of 69 GPa, equivalent to 117000 MPa and 69000 MPa respectively).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Shinohara such that the plethysmograph includes opaque and elastic material, as taught by Boehmer, in order to have an electrical shield/light reflector and/or to have shielding from external and/or light interference (Boehmer, Col. 2 lines 34-36 and 50-52).
	Regarding claim 15, Shinohara discloses the method of claim 9, but does not teach wherein the plethysmograph includes opaque and elastic material. 

https://www.engineeringtoolbox.com/young-modulus-d_417.html, copper has a Young’s modulus of
117 GPa and aluminum has a Young’s modulus of 69 GPa, equivalent to 117000 MPa and 69000 MPa respectively).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Shinohara such that the plethysmograph includes opaque and elastic material, as taught by Boehmer, in order to have an electrical shield/light reflector and/or to have shielding from external and/or light interference (Boehmer, Col. 2 lines 34-36 and 50-52).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of US 2014/0180042, hereinafter Addison.
Regarding claim 8, Shinohara discloses the finger cuff assembly of claim 1, but does not teach wherein an interior of the plethysmograph includes an adhesive layer that is removably attachable to a patient’s finger to facilitate placement of the plethysmograph on or around the patient’s finger.
However, Addison teaches a finger blood pressure sensor comprising a plethysmograph (para [0015], blood pressure, can be finger sensor, can include a light source and photosensitive detector) that includes an adhesive layer that is removably attachable to a patient’s finger to facilitate placement of the plethysmograph on or around the patient’s finger (para [0015]).

Regarding claim 16, Shinohara discloses the method of claim 9, but does not teach wherein an interior of the plethysmograph includes an adhesive layer that is removably attachable to a patient’s finger to facilitate placement of the plethysmograph on or around the patient’s finger.
However, Addison teaches a method to measure a patient’s blood pressure by a blood pressure measurement system utilizing a finger cuff assembly comprising a plethysmograph (para [0015], blood pressure, can be finger sensor, can include a light source and photosensitive detector) that includes an adhesive layer that is removably attachable to a patient’s finger to facilitate placement of the plethysmograph on or around the patient’s finger (para [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Shinohara such that an interior of the plethysmograph includes an adhesive layer that is removably attachable to a patient’s finger to facilitate placement of the plethysmograph on or around the patient’s finger, as taught by Addison, in order to attach a device to a target area of a patient and hold the sensor near blood vessels (Addison, para [0015]).

Response to Arguments
Applicant’s arguments, filed 01/06/2021, with respect to the claim objection, 101 rejection of claims 8 and 16, and 112b rejections of claims 1 and 9 have been fully considered and are persuasive, as 
Applicant’s arguments with respect to the 103 rejection of claims 1 and 9 over Boehmer in view of Zhang have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, and instead the new ground of rejection relies on Shinohara.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791